Citation Nr: 1418452	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-44 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda (PCT), to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1972 to May 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The Virtual VA system includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a March 2014 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

At his hearing, the Veteran raised the issues of entitlement to service connection for prostate cancer,  reopening the issues of entitlement to service connection for a neck, head, and dental conditions, and entitlement to compensation under 38 U.S.C.A. § 1151 for a neck disorder due to the actions of Dr. M., a chiropractor at the VA medical facility in Fort Worth.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's current porphyria cutanea tarda did not begin during, or was otherwise caused by, his active service, to include any alleged herbicide exposure therein.


CONCLUSION OF LAW

Criteria for service connection for porphyria cutanea tarda have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PCT, a skin disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The medical evidence establishes the Veteran has a current diagnosis of PCT.  Therefore, a current disability, the first element of service connection, is established.

Regarding the second element, service treatment records were reviewed, but do not reflect the Veteran made any complaint of, nor sought any treatment for, any skin disorder, including PCT, during active service.  Instead, at his April 1974 separation examination, his skin was noted to be in normal condition.  Therefore, in-service occurrence is not established.

However, the Veteran has not asserted that his current disorder began during service, but rather has consistently asserted that his PCT is secondary to his exposure to herbicides, including Agent Orange, during active service.  While the Veteran served during the Vietnam War, his service treatment records reflect he served on the USS Ranger, an aircraft carrier, stationed in San Francisco for the majority of his service.  However, the Veteran testified, and the evidence supports, the USS Ranger did serve in the Pacific Ocean during his active service.

However, under VA regulations service on a deep-water naval vessel, such as an aircraft carrier, off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of presumptive herbicide exposure, unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97.  The evidence does not establish, and the Veteran has not alleged, he went ashore in Vietnam.  Accordingly, presumptive exposure to herbicides is not established.

The Veteran testified he was directly exposed to Agent Orange when a plane which returned to his carrier from a flight over Vietnam was dripping wet.  The Veteran reported he "wiped the plane" then "licked my hand and it was nasty.  It wasn't water."  However, the Board finds the Veteran lacks the expertise to identify herbicides, including Agent Orange, by taste.  Therefore, the Board finds the evidence does not establish actual exposure to herbicides.

Even if exposure to herbicides were established, however, presumptive service connection for PCT still would not be established.  Under VA regulations, PCT may only be presumptively service connected due to herbicide exposure if the disorder became manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  Therefore, in order for the Veteran's current PCT to be presumptively service connected to any in-service herbicide exposure, this disorder must have manifest within one year from his separation from service, at the latest.

However, the evidence does not establish the Veteran was diagnosed with PCT until thirty years after his separation from service.  The earliest post-service treatment records from March 2007 reflect the Veteran reported he experienced blisters on his hands in the past, however do not provide how much earlier.  

In his hearing, the Veteran testified he was diagnosed with PCT in approximately 2006.  (Hearing transcript pg. 6).  Therefore, by the Veteran's own estimation, he was not diagnosed with his current disability until more than thirty years after his separation from service, well after the presumptive period.  Therefore presumptive service connection based on alleged herbicide exposure is not established.

Finally, the evidence does not establish the Veteran's currently diagnosed PCT is otherwise related to his active service.  Post-service treatment records do not contain any medical opinion suggesting his current PCT is related to his active service.  Therefore, no nexus is established.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed PCT is related to his active service.  This disorder did not begin during service, presumptive service connection is not established, and the medical evidence does not establish his current disorder is otherwise related to his active service.  Accordingly, service connection is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2009, which informed the Veteran of all the elements required by the Pelegrini II Court, as stated above, prior to the initial RO determination.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.  The Veteran indicated he did not receive any private treatment for this disorder.  

He was also provided with a hearing before the undersigned VLJ in March 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed PCT, specifically regarding any nexus to service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to the availability of earlier treatment records.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, in this case, the evidence does not establish any in-service event or any nexus to active service.  As discussed above, the Veteran's PCT onset more than thirty years after his separation from service, well beyond the presumptive period, and no medical opinion suggests his current skin condition was related to his active service.  Therefore, because there is no suggested nexus to active service, no VA examination was required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


